    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

UNITED STATES OF AMERICA
and THE STATE OF NEW YORK
ex rel BARBARA LOPEZ,

                           Plaintiff,

             -v-                                    1:16-CV-1338

NASSAU PHARMACY, INC. and
CATHY GROSSMAN,

                           Defendants.

-----------------------------------

APPEARANCES:                                  OF COUNSEL:

HON. GRANT C. JAQUITH                         ADAM J. KATZ, ESQ.
United States Attorney for the                Ass't United States Attorney
   Northern District of New York
445 Broadway, Room 218
Albany, NY 12207

O'CONNELL, ARONOWITZ LAW FIRM                 DAVID ROBERT ROSS, ESQ.
Attorneys for Relator Barbara Lopez           DANIELLE HOLLEY
54 State Street, 9th Floor                      TANGORRE, ESQ.
Albany, NY 12207

DEROHANNESIAN & DEROHANNESIAN                 PAUL DEROHANNESIAN, II, ESQ.
Attorneys for Defendants                      DANIELLE R. SMITH, ESQ.
677 Broadway, Suite 707
Albany, NY 12207

DAVID N. HURD
United States District Judge
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 2 of 10




                             MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

       On November 8, 2016, relator Barbara Lopez ("Lopez" or "relator") brought this qui

tam action on behalf of the United States of America and the State of New York against

defendants Nassau Pharmacy, Inc. and Cathy Grossman (collectively "defendants") alleging

that defendants committed health care claims fraud in violation of the False Claims Act

("FCA") and related state law.

       On May 20, 2019, the parties 1 entered into a Settlement Agreement in which

defendants agreed to pay $56,297.00 to the United States and $43,703.00 to the State of

New York to resolve all of the FCA violations alleged by Lopez. Dkt. No. 18. Relator herself

received $12,385.34 from the United States and $9,614.88 f rom the State of New York as a

result of this written agreement. Id. However, the settlement explicitly reserved relator's right

to "recover expenses, costs or attorneys' fees" under 31 U.S.C. § 3730(d). Id. ¶ 8.

       On May 20, 2020, Lopez moved for fees and costs under Federal Rule of Civil

Procedure ("Rule") 54 and 31 U.S.C. § 3730(d), a fee-shifting provision for qui tam plaintiffs

found in the FCA. According to plaintiff, an award of reasonable fees and costs is warranted

in light of her status as a "prevailing party." Defendants have opposed plaintiff's request,

which has been fully briefed and will be considered on the basis of the submissions without

oral argument.




          1
             Both the United States and the State of New York elected to intervene on June 5, 2019 for the
  limited purpose of consummating the settlement. Dkt. Nos. 15, 16.

                                                     -2-
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 3 of 10




II. DISCUSSION2

       Lopez seeks an award of $64,832.80 in attorneys' fees and costs in the amount of

$506.00, plus interest 3 running from the settlement date of May 20, 2019. Pl.'s Mem., Dkt.

No. 21-1, 5.4 Relator also seeks an additional $14,300.00 in f ees associated with the time

spent litigating this contested motion. Id. at 11.

       A. Reasonable Fee for the Litigation

       "Under the False Claims Act, a qui tam plaintiff who obtains a settlement with a

defendant is entitled to an award of reasonable attorneys' fees and costs." United States ex

rel. Keshner v. Nursing Personnel Home Care, 794 F.3d 232 (2d Cir. 2015) (citing 31

U.S.C. § 3730(d)(1)).

       "To determine a reasonable amount of attorneys' fees, courts use the lodestar

method—the product of a reasonable hourly rate and the hours reasonably spent on the

case." United States ex rel. Rubar v. Hayner Hoyt Corp. ("Rubar"), 306 F. Supp. 3d 478, 488

(N.D.N.Y. 2018) (Sharpe, J.) (citations omitted); see also Millea v. Metro-North R.R. Co., 658

F.3d 154, 166 (2d Cir. 2011) (observing that the Second Circuit and the Supreme Court have

held that the lodestar calculation creates a "presumptively reasonable fee").




          2
            The relevant factual background is contained in the parties' settlement agreement and will not be
  repeated here. Dkt. No. 18 ¶¶ A-F.
          3
            Lopez's memorandum does not explain why interest should begin to run from the settlement date
  rather than the date on which any fee award is reduced to a final judgment. A review of case law indicates it
  might be a thorny question. See, e.g., Fresh Meadow Food Servs., LLC v. RB 175 Corp., 2013 WL 527199,
  at *13 (E.D.N.Y. Feb. 11, 2013). Because relator does not address the issue, the Court will not award interest
  from the settlement date.
          4
              Pagination corresponds to CM/ECF.

                                                     -3-
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 4 of 10




       The "reasonable hourly rate" is determined by reference to "what a reasonable, paying

client would be willing to pay." Arbor Hill Concerned Citizens Neighborhood Ass'n v. County

of Albany ("Arbor Hill"), 522 F.3d 182, 184 (2d Cir. 2008). As the Second Circuit has

explained, "the reasonable, paying client" is one "who wishes to pay the least amount

necessary to litigate the case effectively." Id. To make that determination, the district court

should consider a number of factors, including but not limited to:

              the complexity and difficulty of the case, the availability expertise
              and capacity of the client's other counsel (if any), the resources
              required to prosecute the case effectively (taking account of the
              resources being marshaled on the other side but not endorsing
              scorched earth tactics), the timing demands of the case, whether an
              attorney might have an interest (independent of that of his client) in
              achieving the ends of the litigation or might initiate the
              representation himself, . . . and other returns (such as reputation,
              etc.) that an attorney might expect from the representation.

Arbor Hill, 522 F.3d at 184.

       Going beyond this non-exclusive list of factors, district courts enjoy substantial

discretion in determining an appropriate fee award, and "may use estimates based on their

overall sense of a suit." Rubar, 306 F. Supp. 3d at 489; see also Fox v. Vice, 563 U.S. 826,

838 (2011) ("The essential goal in shifting fees . . . is to do rough justice, not to achieve

auditing perfection."). Indeed, a district court may even use a "percentage deduction of the

requested fees 'as a practical means of trimming fat from a fee application[.]'" Rubar, 306 F.

Supp. 3d at 489 (quoting McDonald ex rel. Prendergast v. Pension Plan of the NYSA-ILA

Pension Tr. Fund, 450 F.3d 91, 96 (2d Cir. 2006)).

       Lopez has submitted two declarations and a consolidated timekeeping record in

support of her requested fees. The first declaration belongs to David R. Ross, a senior

shareholder in the firm who has been admitted to practice since 1991. Ross Decl., Dkt. No.

                                                -4-
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 5 of 10




21-2, ¶¶ 1, 13-14. As Mr. Ross explains, he was the supervising attorney responsible for

handling relator's case. Id.

       Mr. Ross has requested $37,342.50 in fees, an amount which is broken down into

41.1 hours at $475 per hour and 36 hours at $495 per hour. Ross Decl. ¶ 8. According to

his declaration, Mr. Ross has substantial experience handling false claims cases, and he

previously served in various roles in New York State government that involved investigation

into health care fraud, waste, and abuse. Id. ¶¶ 12-13.

       The second declaration belongs to Danielle H. Tangorre, a shareholder in the firm who

has been admitted to practice for nine years. Tangorre Decl., Dkt. No. 21-7, ¶¶ 1, 5; see also

Defs.' Mem., Dkt. No. 25-1 at 6 n.2. As Ms. Tangorre explains, she was the junior attorney

involved in litigating Lopez's case.5 Tangorre Decl. ¶¶ 1, 5.

       Ms. Tangorre has requested $24,015.00 in fees, an amount which is broken down into

55.7 hours at $300 per hour, 21 hours at $325 per hour, and 1.2 hours at $400 per

hour. Tangorre Decl. ¶ 9. According to her declaration, Ms. Tangorre has worked on a

number of qui tam matters, including claims involving health care fraud. Id. ¶ 8.

       Finally, Lopez seeks payment for "staff/paralegal time" at rates ranging from $80 to

$150 per hour. Pl.'s Mem. at 9. According to relator's supporting memorandum, these rates

fall "within the District's average prevailing rates." Id. Notably, however, these requests are

not mentioned elsewhere in relator's filings.

       Defendants object to the reasonableness of the requested fees on a number of

grounds. First, defendants offer several reasons why Lopez's attorneys have failed to justify



         5
             Ms. Tangorre appears in the timekeeping records as "Danielle E. Holley."

                                                     -5-
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 6 of 10




their requested hourly rates, which they themselves acknowledge to be "at the higher end of

the prevailing rates for the Northern District." Defs.' Mem. at 9.

       For instance, defendants argue that relator's attorneys have failed to establish (1) any

particularly novel or difficult questions presented by this matter; (2) that either lawyer's level

of skill and expertise was necessary for much of the work billed on the file; or (3) that the

relatively high hourly rates requested by both attorneys have been awarded in similar cases

in this District. Defs.' Mem. at 9-16.

       Second, defendants argue that Lopez's counsel have failed to adduce evidence

establishing the reasonableness of the fees requested for 18.0 hours of work, which is billed

by eight individuals who have gone mostly unmentioned in either attorney's supporting

declaration. See Ex. C to Ross Decl., Dkt. No. 21-5 at pp. 14-15.

       As defendants point out, these individuals are identified by name and initials in the

billing record and in Mr. Ross's declaration (and many appear to be partners or associates

based simply on the stated hourly fees). Defs.' Mem. at 17. Even so, the fee application and

supporting declarations are completely silent about the credentials or legal experience of

these various individuals. Id.

       Third, defendants argue that an across-the-board reduction "of at least 15%" should

be applied because both Mr. Ross and Ms. Tangorre's timekeeping entries are indicative of

the sort of "lump billing" that precludes meaningful judicial review of the reasonableness of

the time spent on each individual task. Defs.' Mem. at 18-20.

       Upon review, defendants' objections to the fee request will be sustained in part. First,

defendants are correct to argue that the fee application and two supporting declarations do

not include sufficient information to award any fees associated with the 18.0 hours of work

                                                -6-
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 7 of 10




that was not billed to the file by Mr. Ross or Ms. Tangorre. As mentioned, the Court can

hazard a good guess about the likely identities of these individuals based on their billing

rates. But that is not how fee applications work. Hugee v. Kimso Apartments, LLC, 852 F.

Supp. 2d 281, 298 (E.D.N.Y. 2012) ("The burden is on the party seeking attorney's fees to

submit sufficient evidence to support the hours worked and the rates claimed.").

       Mr. Ross's declaration includes the names and general identities of these individuals,

Ross Decl. ¶ 14, but this information alone is far from sufficient to determine the reasonable

hourly rate that would be appropriate for these employees. See Flores v. Mamma

Lombardi's of Holbrook, Inc., 104 F. Supp. 3d 290, 305 (E.D.N.Y. 2015) (faulting counsel's

failure to provide "adequate biographical information concerning the attorneys for whom

charges were submitted, which is required to evaluate experience levels").

       Second, an across-the-board reduction of 10% to the fee award is also appropriate in

light of an independent review of the time records. Accord Rubar, 306 F. Supp. 3d at

489. Although the timekeeping document is relatively thorough, defendants are correct to

point out several entries that appear to be excessive or otherwise insufficiently detailed to

determine whether the reasonableness of the hours expended. See, e.g., Luessenhop v.

Clinton County, 558 F. Supp. 2d 247, 268 (N.D.N.Y. 2008) (Treece, M.J.) ("The consequence

of block billing, inadequate, and ambiguous records is a reduction in the hours and costs.").

       Third, a slight reduction in the hourly rates for Mr. Ross and Ms. Tangorre is also

warranted. As Lopez's own attorneys point out, now-Senior United States District Judge

Gary L. Sharpe recently awarded a rate of $450 per hour for a senior attorney and $400 per

hour for a junior partner in a qui tam action brought under the FCA. Rubar, 306 F. Supp. 3d

at 490. On the other hand, though, defendants correctly note that relator's counsel have not

                                              -7-
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 8 of 10




actually cited a court decision from this District (or any other, for that matter) that has

approved an hourly rate of $495 per hour or even $475 per hour in this kind of case, the

hourly rates requested by Mr. Ross for at least some of his billed time. And Ms. Tangorre's

request to bill any time at $400 per hour appears unreasonable under the circum stances.

See, e.g., Farbotko v. Clinton County, 433 F.3d 204, 209 (2d Cir. 2005) (holding that court

may rely on "judicial notice of the rates awarded in prior cases and the court's own familiarity

with the rates prevailing in the district"). Accordingly, the reasonably hourly rate for Mr. Ross

is $450 per hour, and Ms. Tangorre's rate will be capped at $300. See Rubar, 306 F. Supp.

3d at 490.

       However, any further reduction in hourly rates or hours expended would be

unwarranted. Although the FCA itself may be a relatively straightforward fraud statute,

arcane procedural requirements, like the first-to-file rule, and other potential roadblocks, like

the public disclosure bar, add a level of complexity that is somewhat unique to this kind of

litigation. Contrary to defendants' contention, a review of the time records indicates that Mr.

Ross, as supervising attorney, and Ms. Tangorre, as the more junior attorney on the file,

divided the work relatively evenly between them and achieved a substantial result for their

client. See, e.g., Barrella v. Vill. of Freeport, 43 F. Supp. 3d 136, 192 (E.D.N.Y.

2014) ("[T]here is no requirement that the amount of an award of attorneys' fees be

proportional to the amount of damages.").

       In sum, the appropriate fee is as follows: $34,695.00 for Mr. Ross (77.1 hours at $450

per hour) and $23,370.00 for Ms. Tangorre (77.9 hours at $300 per hour). W hen this

sub-total ($58,065) is reduced by 10%, the final award comes to $52,258.50.



                                                -8-
    Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 9 of 10




       B. Reasonable Fee for this Motion

       Lopez seeks an additional $14,300 in attorneys' fees associated with litigating this

motion. Pl.'s Mem. at 11. According to relator's counsel, various attorneys expended 48.9

hours preparing the fee application in this case. Ex. D to Ross Decl., Dkt. No. 21-6.

       Generally speaking, the prevailing party has the "right to bill for time spent applying for

fees and costs." Murray ex rel. Murray v. Mills, 354 F. Supp. 2d 231, 241 (E.D.N.Y. 2005)

(applying rule to § 1983 litigation). Defendants appear to concede that an award of

additional fees for preparing the application is warranted in this case but contend that the

time spent on the motion is excessive. Defs.' Mem. at 20-22.

       Upon review, it is appropriate to make substantially the same adjustments to this

component of the award as were made to the litigation fee itself. In other words, time billed

by individuals not reasonably described in the declarations or other supporting materials

must be discounted, and Mr. Ross and Ms. Tangorre's hourly rates must be adjusted to

reflect the prevailing rates in the Northern District of New York.

       Applied here, the appropriate award is $2,475.00 for Ross (5.5 hours at $450 per

hour) and $3,840.00 for Tangorre (12.8 hours at $300 per hour). Notably, these figures (18.3

hours of work for a total fee of $6,315.00) amount to roughly 11% of the total hours

expended by relator's counsel in connection with this matter, and are eminently reasonable

under the circumstances. Luessenhop, 558 F. Supp. 2d at 271 (reducing number of hours

allowed in prevailing party's fee application by roughly 50%); see also Murray, 354 F. Supp.

2d at 241 (observing that even in a complex case litigated to trial the time spent on a fee

application should not reasonably exceed 30 hours). Accordingly, a total fee of $6,315.00 is

appropriate.

                                               -9-
   Case 1:16-cv-01338-DNH-DJS Document 27 Filed 07/01/20 Page 10 of 10




V. CONCLUSION

       Lopez's request for attorneys' fees is granted subject to the modifications necessary to

produce a reasonable fee award. And because defendants do not object to the $506.00

sought in costs, those too will be awarded. Defs.' Mem. at 8.

       Therefore, it is

       ORDERED that

       1. Lopez's motion for attorneys' fees and costs is GRANTED;

       2. Lopez's counsel is awarded a total fee of $58,573.50; and

       3. Lopez is awarded costs in the amount of $506.00.

       The Clerk of the Court is directed to terminate the pending motion, enter a judgment

accordingly, and close the file.

       IT IS SO ORDERED.




Dated: July 1, 2020
       Utica, New York.




                                             - 10 -
